Pee Curiam,
Two of the assignments of error, the second and the seventh, *452are not in compliance with rule 31, which requires that the testimony and the rulings of the court shall be set out in the assignment. But, because of the nature of the case, we have examined these assignments to see whether there was any •merit in them. We find none.
The remaining assignments that need be considered relate ;to two subjects : (1) The instruction in the charge that the interest of the prisoner might be taken into account in determining his credibility as a witness ; (2) the statement qualifying the affirmance of defendant’s points that the right to take life did not arise while there were other means of escape open to the prisoner. The first instruction was fully warranted by the case of Commonwealth v. Orr, 138 Pa. 276, and the second was in entire accord with numerous decisions. See Commonwealth v. Drum, 58 Pa. 9 ; Commonwealth v. Mitchka, 209 Pa. 274; Commonwealth v. Johnson, 213 Pa. 432. The case was tried with great care, and was submitted to the jury with full and accurate instructions, and we find no error in the record.
The judgment is affirmed, and the record is remitted for the purposes of execution.